TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00024-CV



                                     In the Matter of J. G.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-26,134, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant J. G. moves to dismiss her appeal in this cause. We grant her motion and

dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: September 5, 2006